Citation Nr: 1415363	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  11-10 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for neuralgia of the testicles.

2.  Entitlement to an initial evaluation in excess of 10 percent for right facial nerve injury with subsequent reconstruction.  

3.  Entitlement to an initial compensable evaluation for scars, two scars on the right side of the neck and two scars on the left side of the cheek and neck.

4.  Entitlement to an initial evaluation in excess of 50 percent for status post skull fracture, remote trauma to the head.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1979 to September 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2010 and February 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  During the pendency of the appeal, in a July 2011 rating decision, the RO granted a 10 percent rating for the Veteran's neuralgia of the testicles, effective from January 5, 2011.  Because this increased rating does not represent a grant of the maximum benefits allowable under the VA Schedule for Rating Disabilities (rating schedule), the Veteran's claim for neuralgia of the testicles remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a grant of a higher rating during the course of an appeal, but less than the maximum benefits allowable, does not abrogate the appeal). 

These matters were previously before the Board in January 2014, when the claims for increased initial evaluations for neuralgia of the testicles and a right facial nerve injury with subsequent reconstruction were remanded for additional development.  Also in January 2014, the Board remanded the issues of entitlement to an initial compensable evaluation for scars, two scars on the right side of the neck and two scars on the left side of the cheek and neck, and entitlement to an initial evaluation in excess of 50 percent for status post skull fracture, remote trauma to the head for issuance of statements of the case (SOCs).  As discussed below, the Board finds that there not been substantial compliance with January 2014 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the Veteran, as a matter of law, the right to compliance with the remand orders).

The Veteran requested a hearing before the Board on his April 2011 substantive appeal (VA Form 9) for his right facial nerve injury but not on his February 2012 statement in lieu of VA Form 9, for neuralgia of the testicles.  In September 2011 and March 2012 forms, returned to VA by the Veteran, the Veteran indicated he did not want a hearing.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  38 C.F.R. § 20.704 (e) (2013).

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for left ear hearing loss and an increased rating for right ear hearing loss have been raised by the record, in a February 2014 application for benefits, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

As noted above, the Board finds that the development requested by the Board's January 2014 remand directives was not fully completed.  A remand by the Board confers on the veteran, as a matter of law, the right to compliance with the remand orders.  Stegall, 11 Vet. App. at 271.  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Thus, in the present case additional development must be conducted.  

While Board finds that the development with respect to obtaining the VA Nebraska-Western Iowa Health Care System, treatment records has been substantially complied with, other development has not been completed.  Specifically, the January 2014 Board remand directed the RO/AMC issue am SOC pursuant to the June 2010 NOD, as to the rating decision in June 2010, for the issue of an increased initial evaluation for scars, two scars on the right side of the neck and two scars on the left side of the check and neck.  The January 2014 Board remand also directed the issuance of an SOC pursuant to the July 2010 NOD as to the June 2010 rating decision for the issue of an increased initial evaluation for status post skull fracture, remote trauma to the head.  There are no records associated with claims file that shows such SOCs have been issued.  Thus, this development should be accomplished on remand.  

Additionally, the January 2014 Board remand directed the RO/AMC afford the Veteran additional examinations for his increased rating claims of neuralgia of the testicles and a right facial nerve injury with subsequent reconstruction.  No such examinations have been associated with the claims file.  Additionally, the Veteran's representative, in a March 2014 informal hearing presentation, stated that the Veteran has not been contacted regarding the scheduling of these examinations.  Thus, on remand the Veteran should be afforded examinations to determine the level of severity of his service-connected neuralgia of the testicles and his service-connected right facial nerve injury with subsequent reconstruction.

The record does not reflect that any attempt has been made, pursuant to the January 2014 Board remand, to obtain private treatment records, from Algenet Health, Nebraska Medical Center, or from the Urology Center P.C.  Thus, on remand, the RO/AMC should attempt to obtain any additional records from the specified private treatment providers and associate them with the claims file.  

Accordingly, the case is REMANDED for the following actions:

1.  Issue a SOC pursuant to the June 2010 NOD, as to the rating decision in June 2010, for the issue of an increased initial evaluation for scars, two scars on the right side of the neck and two scars on the left side of the check and neck and issue an SOC pursuant to the July 2010 NOD as to the June 2010 rating decision for the issue of an increased initial evaluation for status post skull fracture, remote trauma to the head.  Each SOC should include a discussion of all relevant evidence considered and citation to all pertinent law and regulations.  

The Veteran must be advised of the time limit in which he may file a substantive appeal.  See 38 C.F.R. § 20.302(b) (2013).  

Only if the Veteran completes an appeal with respect to these issues by the timely filing of a substantive appeal should such be certified to the Board for appellate consideration.

2.  Obtain the necessary authorization from the Veteran and then attempt to obtain any additional records, from Algenet Health, the Urology Center P.C., and Nebraska Medical Center, and associate them with the claims file.  All attempts to obtain these records must be documented in the claims file.  The RO must make two attempts to obtain these records unless the first attempt demonstrates that further attempts would be futile.  If no records are obtained, the RO must (1) inform the Veteran of the records that were not obtained (2) tell the Veteran what steps were taken to obtain them, and (3) tell the Veteran that the claim will be adjudicated without the records but that if he later submits them, the claim may be reconsidered.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012 § 505(a), Pub L. 112-154, 126 Stat. 1165 (August 6, 2012) (codified as amended at 38 U.S.C.A. § 5103A(b)(2)(B)).

3.  Thereafter, schedule the Veteran for a VA examination(s) to ascertain and evaluate the current level of severity of the Veteran's service-connected neuralgia of the testicles and the severity of the Veteran's service-connected right facial nerve injury with subsequent reconstruction.  The examiner must review the claims file in conjunction with the examination(s).  Any medically indicated special tests should be accomplished, and all subjective complaints and objective symptoms must be documented.   The examiner should specifically state which nerve or nerves are affected and determine the severity of the disabilities.  

A complete rationale must be provided for any opinion offered.

4.  The Veteran must be notified that it is his responsibility to report for the examination(s) and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2013).  

5.  Finally, readjudicate the issues on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


